Name: 2010/813/EU: Decision of the European Central Bank of 22Ã December 2010 amending Decision ECB/2009/25 on the approval of the volume of coin issuance in 2010 (ECB/2010/32)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2010-12-29

 29.12.2010 EN Official Journal of the European Union L 343/78 DECISION OF THE EUROPEAN CENTRAL BANK of 22 December 2010 amending Decision ECB/2009/25 on the approval of the volume of coin issuance in 2010 (ECB/2010/32) (2010/813/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro (hereinafter the participating Member States). (2) Based on the estimates of demand for coins in 2010 that the participating Member States submitted to the ECB, the ECB approved the total volume of coins intended for circulation and collector coins not intended for circulation in 2010 in Decision ECB/2009/25 of 10 December 2009 on the approval of the volume of coin issuance in 2010 (1). (3) On 26 November 2010 the Belgian Ministry of Finance requested that the volume of euro coins that Belgium may issue in 2010 be increased by EUR 20 million to be able to respond to an unexpected demand for coins, and the ECB has approved this request. As a result, the table in Article 1 of Decision ECB/2009/25 needs to be replaced, HAS ADOPTED THIS DECISION: Article 1 The table in Article 1 of Decision ECB/2009/25 is replaced by the following: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2010 Belgium 125,2 Germany 668,0 Ireland 43,0 Greece 55,0 Spain 210,0 France 290,0 Italy 283,0 Cyprus 18,1 Luxembourg 40,0 Malta 10,5 Netherlands 54,0 Austria 306,0 Portugal 50,0 Slovenia 30,0 Slovakia 62,0 Finland 60,0 Article 2 This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 22 December 2010. The President of the ECB Jean-Claude TRICHET (1) OJ L 7, 12.1.2010, p. 21.